DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a lottery instant scratch ticket game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that ‘”[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Claims 1- 19 are directed to a method, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, a lottery instant scratch ticket game comprised of a plurality of physical tickets (p. 4). More particularly, representative claim 1 recites the following (with emphasis):
Claim 1:  An instant ticket and method of conducting a lottery instant scratch ticket game comprising:
a)    providing a plurality of physical scratch tickets;
b)    providing an initial price indicium on each ticket;
c)    providing a final printed price indicium from a predetermined set of final price indicia on each ticket wherein the final price indicium is covered by a removable opaque film;
d)    revealing the final printed price indicium by scratching off the opaque film covering the final price indicium;
e)    providing an array of winning symbols from a predetermined set of symbols;
f)    providing an array of player symbols from the predetermined set of symbols;
g)    providing a first predetermined paytable based on the initial price indicium;
providing at least a second predetermined paytable based on the final printed price indicium if the final printed price indicium differs from the initial price indicium;
i)    determining a prize if a player symbol matches a winning symbol;
j)    providing the prize based on the first paytable if the final printed price indicium matches the initial price indicium; and
k)    providing the prize based on at least the second paytable if the final printed price indicium differs from the initial price indicium.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 10. It is clear that the inventive concept here is an instant lottery ticket.  Claim 15 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., using an electronic device, a monitor, a processor and at least one physical input device, which is addressed further below).  Dependent claims 2 – 9 and 11 – 14 and 16 – 19 further define the abstract idea by introducing various rules to the game.  The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),

•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B. V., and Alice). Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering. The claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an electronic device, a monitor, a processor and at least one physical input device to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity.




Examiner’s Note
	Walker et al. teaches enabling a quick and efficient sale of fractional lottery tickets, based of the change the customer receives from purchases. The fractional lottery ticket would vary on cost based off the available change by the customer. 
	Irwin, JR. et al. teaches a lottery ticket with a minimum debit card value to the ticket, which would allow the customer to either win a prize or receive back a portion of the cost of their ticket. The ticket prices can vary in cost and the minimum debit card value can vary as well per ticket. 

	Jackson teaches a two-game instant ticket with simultaneous play, wherein each ticket provides one printed grid that is common to two different play and pay, which can lead to different prizes. 
	Anderson teaches an instant lottery scratch ticket on-demand printing wherein the tickets can vary on ticket price. 
	Frick et al. teaches a card based instant lottery game and symbol matching draw based lottery game wherein player may spend one dollar to play the game for a single priced game whereas a player may have the option to play the game for one dollar or two dollars and win different prizes based upon the amount spent for purchasing the lottery ticket. 
	Colvin et al. teaches a system and tickets for playing a scratch-off games of chances with at least one multiplier.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715